Citation Nr: 1514730	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left shoulder disorder as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1963 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the Veteran's claims for service connection for right and left shoulder disorders, both as secondary to service-connected disabilities.


REMAND

The Board notes that on a May 2013 VA Form 9 (Appeal to Board of Veterans Appeals), the Veteran indicated that he wished to testify at a videoconference hearing before a Veterans Law Judge.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2014).  This request was made prior to the appeal's certification to the Board.  The Veteran was notified via a July 2014 letter that a hearing had been scheduled for him in August 2014.  However, the Veteran's representative submitted a statement to the RO in August 2014, prior to the scheduled date of the hearing, in which he indicated that the Veteran wished to postpone the hearing for 90 days in order to allow him time to obtain a private medical opinion in connection with his service connection claims.  The RO acknowledged this request but failed to reschedule the Veteran for a videoconference hearing.  See 38 C.F.R. § 20.702(c)(2) (2014).   The case will therefore be remanded to the Lincoln RO so that it may schedule a videoconference hearing before a Veterans Law Judge and send notice of the hearing to the Veteran and his representative.  

In view of the foregoing, the case is REMANDED for the following action:

The RO must schedule the Veteran for a videoconference hearing before a member of the Board.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014), and give the Veteran and his representative opportunity to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



